Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon certain questions under the Constitution of the United States, to wit: Defendant contended that he was deprived of due process and equal protection of the laws in violation of his rights under the Sixth and Fourteenth Amendments to the Constitution of the United States. The Court of Appeals passed upon such questions and held that there was no violation of defendant’s constitutional rights. [See 16 N Y 2d 1009.]